DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 4/25/2022 has been entered.  Claims 1-3, 5-6, 8, and 10 have been cancelled.  Claims 4, 7, and 9 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "METHOD FOR ETCHING A LIQUID CRYSTAL PANEL COMPRISING INSTALLING A MASKING TAPE ON ENTIRE SURFACES OF A FIRST SUBSTRATE AND A SECOND SUBSTRATE"

End of examiner’s amendment.

Allowable Subject Matter
Claims 4, 7, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the method of etching a liquid crystal panel of claim 4, in particular, installing a masking tape on entire surfaces of a first substrate and a second substrate, wherein an area of the masking tape is greater than a sum of an area of the first substrate and an area of the second substrate; installing an encapsulation member configured to surround an outer side of a driving circuit connected to the second substrate; removing an inner side of the masking tape facing etched regions of the first substrate and the second substrate; etching etched regions of the first substrate and the second substrate using an etching solution; removing the encapsulation member; and removing an edge of the masking tape; wherein, in the installing of the masking tape, the masking tape is adhered and fixed to each of the first substrate and the second substrate and formed of a single film; wherein the removing of the inner side of the masking tape includes cutting the inner side of the masking tape using a laser or a knife for removing a film and removing the masking tape which is cut from the first substrate and the second substrate; wherein the removing of the edge of the masking tape includes cutting the masking tape protruding outward from the first substrate and the second substrate without removal of the masking tape in non-etched regions on the first substrate and the second substrate.  The closest prior art of Kim (U.S. 2015/0301390) discloses a method of etching a liquid crystal panel (Fig. 6) comprising: a first substrate (120, Fig. 6) and a second substrate (110, Fig. 6); installing an encapsulation member (170, Fig. 6) configured to surround an outer side of a driving circuit (combination of: 150 and 151, Fig. 6) connected to the second substrate (110, Fig. 6); etching the first substrate (120, Fig. 6) and the second substrate (110, Fig. 6) using an etching solution; removing the encapsulation member (170, Fig. 6); wherein in the installing of the masking tape (Futaboshi: 15, Fig. 1a), the masking tape (Futaboshi: 15, Fig. 1a) is adhered and fixed to each of the first substrate (Kim: 120, Fig. 6; Futaboshi: 16, Fig. 1) and the second substrate (Kim: 110, Fig. 6; Futaboshi: 18, Fig. 1) and formed of a single film (Futaboshi: masking tape 15 formed of a single film, Fig. 1a); wherein in the installing of the masking tape (Futaboshi: 15, Fig. 1a), an area of the masking tape (Kim: such as area of the masking tape 15 on the bottom surface of 110, Fig. 6) is greater than an area of the second substrate (Kim: such as area of upper surface of 120, Fig. 6); wherein the removing of the inner side of the masking tape (Futaboshi: such as removing inner upper left side surface of the masking tape 15, Fig. 1b; page 11, para [0048]) includes cutting the inner side of the masking tape (Futaboshi: Fig. 1b; page 11, para [0050]) and removing the masking tape which is cut from the first substrate and the second substrate (Futaboshi: removing the masking tape 15 which is cut from the first substrate (Futaboshi: 16, Fig. 1) and the second substrate (Futaboshi: 18, Fig. 1); and wherein the removing of the edge of the masking tape (Futaboshi: such as removing a right upper edge portion of the masking tape 15, Fig. 1b) includes cutting the masking tape protruding outward from the first substrate and the second substrate (Futaboshi: since the masking tape 15 protruding outward from the upper surface of the first substrate 16 and the second substrate 18 is cut, Fig. 1; page 11, para [0048-0050]).  However, Kim fails to disclose all the combination of features including “installing a masking tape on entire surfaces of a first substrate and a second substrate, wherein an area of the masking tape is greater than a sum of an area of the first substrate and an area of the second substrate; removing an inner side of the masking tape facing etched regions of the first substrate and the second substrate; etching etched regions of the first substrate and the second substrate using an etching solution; removing an edge of the masking tape; wherein the removing of the inner side of the masking tape includes cutting the inner side of the masking tape using a laser or a knife for removing a film and removing the masking tape which is cut from the first substrate and the second substrate; and wherein the removing of the edge of the masking tape includes cutting the masking tape protruding outward from the first substrate and the second substrate without removal of the masking tape in non-etched regions on the first substrate and the second substrate” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the method of etching the liquid crystal panel of Kim to have all the combination of features as recited in the claim.  Therefore, claim 4 is allowed, as are its dependent claims 7 and 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (WO 2017/171236) and Futaboshi (JP 2000-112399) disclose a method for etching a liquid crystal panel but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871